Citation Nr: 0302496	
Decision Date: 02/10/03    Archive Date: 02/19/03

DOCKET NO.  02-12 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1959 to March 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York (NY), that denied the veteran's claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran has perfected a timely appeal of this 
determination.

By a separate rating decision dated in July 2002, the RO 
denied the veteran's claim seeking entitlement to service 
connection for tinnitus.  The RO sent the veteran a letter to 
this effect on July 9, 2002, along with a copy of the rating 
decision and notice of his appellate rights.  Thereafter, the 
veteran filed a notice of disagreement that contested the 
denial of the tinnitus claim; and the RO furnished the 
veteran a statement of the case in August 2002.  The Board 
observes, however, that the veteran has until July 9, 2003, 
to perfect his appeal of the rating decision issued by the RO 
in July 2002 that denied his claim of entitlement to service 
connection for tinnitus.  Therefore, this claim is not a part 
of the current appeal before the Board.

The Board also notes that, because the issue of the veteran's 
entitlement to claim service connection for a right knee 
disability has been reasonably raised by the record; and 
because the veteran appears to raised the issue of his 
entitlement to a permanent and total disability rating for 
non-service connected pension purposes in his November 2001 
application for benefits, these issues also is referred to 
the RO for appropriate action.


FINDING OF FACT

Bilateral hearing loss was not shown in service or within one 
year thereafter and is not shown to be related to any 
incident of service.





CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminate the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West Supp. 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and evidence necessary 
to substantiate his claim of entitlement to service 
connection for bilateral hearing loss.  The veteran was 
issued letters by the RO in February and May 2002 that 
explained, among other things, the duty to notify and the 
duty to assist under the VCAA, what the evidence must show to 
establish entitlement to service connection, and what 
additional information and evidence was still needed to 
establish the veteran's entitlement to service connection for 
bilateral hearing loss.  These letters also informed the 
veteran that while VA would assist him in obtaining the 
records necessary to substantiate his claim, he was 
ultimately responsible for providing such records.  The 
veteran and his representative were provided copies of the 
May 2002 rating decision that denied the veteran's service 
connection claim for bilateral hearing loss, copies of the 
statement of the case issued in August 2002, and letters 
issued in September 2002 notifying them that the veteran's 
appeal of the denial of service connection for bilateral 
hearing loss had been certified to the Board.  The record 
also shows that VA has made reasonable efforts to obtain 
relevant records adequately identified by the appellant on 
his claim of entitlement to service connection for bilateral 
hearing loss, including the veteran's service medical records 
and VA treatment records.  

The veteran thus has been advised of the evidence necessary 
to substantiate his claim of entitlement to service 
connection for bilateral hearing loss, and evidence relevant 
to this claim has been properly developed.  As such, there is 
no further action necessary to comply with the provisions of 
the VCAA or its implementing regulations.  Therefore, the 
veteran will not be prejudiced as a result of the Board 
deciding this claim.

A review of the service medical records indicate that on the 
enlistment physical examination, dated in December 1958, the 
veteran reported that he was in good health and also provided 
no pertinent history, diagnosis, or treatment for bilateral 
hearing loss on the medical history report that accompanied 
this examination.  Audiometric testing of the veteran at that 
time revealed that his hearing was normal (15/15) 
bilaterally.  On subsequent audiology evaluation accomplished 
during service in August 1961, the veteran's pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
5
10
LEFT
10
0
15
10
0

It was noted in the veteran's service medical records that he 
reported hearing loss on November 6, 1961.  As a result, the 
examiner indicated that the veteran would be kept off diesel 
generator work for 3 weeks, and he was to return for 
audiometric testing after the end of this 3-week period.  
Audiology evaluation accomplished on November 6, 1961, showed 
that the veteran's pure tone thresholds, in decibels, were as 
follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
40
35
LEFT
15
15
30
25
25

Audiology evaluation accomplished on the veteran's return to 
diesel generator work on November 28, 1961, showed that his 
pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
10
20
LEFT
10
15
25
10
15

The veteran did not indicate any pertinent complaints, 
history, diagnosis, or treatment of bilateral hearing loss on 
the medical history report that accompanied his separation 
physical examination on February 5, 1962.  Audiology 
evaluation at the veteran's separation physical examination 
showed that his pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
10
10
LEFT
5
0
15
15
10

Further, the veteran indicated on a "Statement of Physical 
Condition" dated February 28, 1962, that there had been no 
change in his medical condition since his separation physical 
examination.

A review of the veteran's DD-214 indicates that his military 
occupational specialty (MOS) during service was as an 
Engineer, Missile Equipment Specialist, 352.10.  The 
veteran's DD-214 also shows that he earned his first class 
missileman badge and attended a 12-week course at a U.S. Army 
engineering school on guided missile technology during 
service.

In a statement submitted in February 2002, the veteran stated 
that he had noticed a hearing loss while performing his 
duties as a missile equipment specialist in service.  The 
veteran stated that he had operated diesel generators which 
had provided emergency power for a Nike missile site during 
mock missile alerts and that he had experienced hearing loss 
since mid-1959.  Finally, the veteran noted that his hearing 
had been tested by the audiology department at the VA Medical 
Center in Buffalo, NY (hereinafter, "VAMC Buffalo"), and 
the results of this testing demonstrated that he needed 
hearing aids in both ears that had been provided by this 
facility.  

In a request for an audiology evaluation dated in September 
2001, it was noted that the provisional diagnosis was hearing 
loss.  Following this request, the veteran was seen for an 
initial audiology evaluation at VAMC Buffalo in November 
2001.  No complaints were noted by the audiologist at this 
examination, although the veteran's history of gradual 
hearing loss was noted.  Objective examination of the veteran 
showed that his pure tone air, bone, and speech thresholds 
revealed the presence of bilateral mild sensorineural hearing 
loss, with left ear conductive overlay, and slight middle ear 
pressure in the left ear.  Otoscopy identified a clear right 
ear and excessive wax in the left ear such that the 
audiologist could not see the left tympanic membrane, and 
word recognition scores were commensurate with the type and 
degree of hearing loss bilaterally.  The audiologist's 
assessment was sensorineural hearing loss, right ear, and 
mixed high frequency hearing loss, left ear.  

An otolaryngology consultation of the veteran was 
accomplished at VAMC Buffalo in January 2002.  It was noted 
that this was an outpatient ENT (ear, nose, throat) 
consultation for cerumen (or ear wax) removal and hearing aid 
clearance that had been requested by the audiologist 
following audiology evaluation of the veteran in November 
2001.  It also was noted that the veteran complained of a 
long history of gradually worsening hearing loss.  He 
admitted to loud noise exposure in the Army while running 
generators for a Nike missile base, and also admitted to 
constant tinnitus that changed in severity and a history of 
cerumen impaction.  He denied noise exposure outside of his 
military service, vertigo, ear pain, infections, drainage, 
ear injury, ear surgery, and ear trauma.  Physical 
examination of the veteran revealed, among other things, 
bilateral ear canals with cerumen impaction and sclerotic 
tympanic membranes.  Audiology examination of the veteran 
showed that his pure tone air, bone, and speech thresholds 
revealed the same results as had been shown on his previous 
examination in November 2001.  The examiner's assessment was 
the same as had been provided in November 2001. 

In notices of disagreement filed on the veteran's behalf by 
his service representative in June and July 2002, it was 
noted that the veteran was "in the process of obtaining a 
medical nexus [opinion]" for his bilateral hearing loss.  On 
the veteran's Form 9, filed in August 2002, the veteran 
stated again that he was in the process of obtaining a 
medical nexus for his bilateral hearing loss and would 
forward this information to VA as soon as he obtained it.  
Further, the veteran stated that there was proof in his 
service medical records that he had been exposed to loud 
noise during service. 

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131 (West 1991 & Supp. 2002); 
38 C.F.R. § 3.303 (2002).  If a condition noted during 
service is not shown to be chronic, then generally a showing 
of continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2002).  In 
addition, service connection may also be warranted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies at 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies at 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2002).

In considering this claim, the evidence of record clearly 
demonstrates that, on audiometric testing conducted between 
1959 and 1962, the veteran's bilateral pure tone thresholds 
at the applicable frequencies consistently were recorded as 
normal during service.  See Hensley v. Brown, 5 Vet. 
App. 155, 157 (1993) (noting that "the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss") (citing 
CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. 
Schroeder et al. eds., 1988)).  Moreover, it also is evident 
from the record that, while the veteran may have experienced 
some elevated decibel loss on audiometric testing on November 
6, 1961, subsequent audiometric testing of the veteran 
accomplished on November 28, 1961, and on his separation 
examination in February 1962, showed that his bilateral 
hearing had returned to normal.  As such, the veteran's 
service medical records do not reflect that the veteran 
suffered from a bilateral hearing loss disability within the 
applicable standards during service or proximate to 
separation. 38 C.F.R. § 3.385 (2002).

Further, the veteran's post-service VA outpatient treatment 
records indicate that the veteran was diagnosed with 
sensorineural hearing loss, right ear, and mixed high 
frequency hearing loss, left ear, in November 2001.  These 
outpatient treatment records do not establish a medical nexus 
between the veteran's current bilateral hearing loss and his 
service.  Nor do these outpatient treatment records relate 
the veteran's bilateral hearing loss to any incident of 
service.  As noted above, there was one report of hearing 
loss noted in the veteran's service records that subsequently 
was resolved.  Finally, the Board finds that, as the RO has 
complied fully with the duty to assist and the duty to notify 
under the VCAA, as outlined above, the veteran has been 
provided sufficient time to submit the medical evidence 
mentioned in his two notices of disagreement, filed in June 
and July 2002, and in his Form 9 filed in August 2002.  Thus, 
there is no reasonable possibility that any further 
assistance would aid in substantiating the veteran's claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159 (2002).

The remaining evidence on which the veteran relies to support 
his claim of entitlement to service connection for bilateral 
hearing loss are lay statements regarding an in-service onset 
of this disability.  It is pointed out that, as a lay person 
without proper medical training and expertise, the veteran is 
not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet.App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 (1992).  
Therefore, the Board cannot assign any probative value to lay 
assertions in the record of this claim that the veteran's 
bilateral hearing loss was incurred in service.

In conclusion, the Board notes that it is sympathetic to the 
veteran's bilateral hearing loss.  However, given the 
foregoing, the Board denies the veteran's claim of 
entitlement to service connection for bilateral hearing loss.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

